Citation Nr: 0829200	
Decision Date: 08/27/08    Archive Date: 09/04/08

DOCKET NO.  03-24 000	)	DATE
		)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for a 
right knee disability.

2.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for a 
left knee disability.

3. Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for a 
cervical spine disability.

4.   Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for a 
lumbar spine disability.

5.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
hepatitis C.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. M. Powell, Associate Counsel


INTRODUCTION

The veteran had active service from September 1972 to October 
1992.

These matters come to the Board of Veterans' Appeals (Board) 
on appeal from a November 2002 rating decision of the 
Chicago, Illinois Regional Office (RO) of the Department of 
Veterans Affairs (VA) that, in pertinent part, determined 
that new and material evidence had not been received to 
reopen claims for entitlement to service connection for 
bilateral knee disability, cervical spine and lumbar spine 
disabilities, hypertension, hepatitis B, and hepatitis C.  
The veteran subsequently appealed such issues to the Board, 
which in a June 2006 decision, remanded the issues for 
additional development.  In an August 2007 decision, the RO 
fully granted service connection for hypertension and 
hepatitis B.  Therefore, as the RO's April 2007 decision 
represents a full and final determination of these appealed 
issues, the Board no longer has jurisdiction over them, and 
they are no longer available for appellate review.  
Accordingly, the issues currently available for appellate 
review and adjudicated herein are those that are found on the 
coversheet of the decision.

The Board notes that additional evidence was received into 
the record in June 2008, following certification of the 
appeal to the Board, which has not been considered by the RO.  
There was no waiver of RO consideration of the additional 
evidence.  However, inasmuch as the additional evidence is 
not germane to the issues on appeal, the veteran is not 
prejudiced by the Board's consideration of the appeal at this 
time.  Bernard v. Brown, 4 Vet. App. 384 (1993).  


FINDINGS OF FACT

1.  In an unappealed rating action dated in May 1998, the RO 
denied the veteran's claim for service connection for a right 
knee disability.

2.  Evidence added to the record since the May 1998 RO 
determination, considered in conjunction with the record as a 
whole, is new, relates to an unestablished fact necessary to 
substantiate the veteran's claim, but does not raise a 
reasonable possibility of substantiating the veteran's claim.

3.  In an unappealed rating action dated in May 1998, the RO 
denied the veteran's claim for service connection for a left 
knee disability. 

4.  Evidence added to the record since the May 1998 RO 
determination, considered in conjunction with the record as a 
whole, is new, relates to an unestablished fact necessary to 
substantiate the veteran's claim, but does not raise a 
reasonable possibility of substantiating the veteran's claim.

5.  In an unappealed rating action dated in May 1998, the RO 
denied the veteran's claim for service connection for a 
cervical spine disability.

6.  Evidence added to the record since the May 1998 RO 
determination, considered in conjunction with the record as a 
whole, is new, relates to an unestablished fact necessary to 
substantiate the veteran's claim, but does not raise a 
reasonable possibility of substantiating the veteran's claim.

7.  In an unappealed rating action dated in May 1998, the RO 
denied the veteran's claim for service connection for a 
lumbar spine disability.

8.    Evidence added to the record since the May 1998 RO 
determination, considered in conjunction with the record as a 
whole, is new, relates to an unestablished fact necessary to 
substantiate the veteran's claim, but does not raise a 
reasonable possibility of substantiating the veteran's claim.

9.  In an unappealed rating action dated in May 1998, the RO 
denied the veteran's claim for service connection for 
hepatitis C.

10.  Evidence added to the record since the May 1998 RO 
determination, considered in conjunction with the record as a 
whole, is new, relates to an unestablished fact necessary to 
substantiate the appellant's claim for hepatitis C, and 
raises a reasonable possibility of substantiating the 
appellant's claim.

11.  Hepatitis C was initially demonstrated years after 
service, and has not been shown by competent evidence to be 
causally related to the veteran's active service.


CONCLUSIONS OF LAW

1.  The RO's decision of May 1998 that denied entitlement to 
service connection for a right knee disability is final.  
38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104(a), 
20.302, 20.1103 (2007).  

2.  New and material evidence has not been received since the 
May 1998 rating decision and the veteran's claim for service 
connection for a right knee disability is not reopened.  38 
U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 
3.156(a)(2007).

3.  The RO's decision of May 1998 that denied entitlement to 
service connection for a left knee disability is final.  
38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104(a), 
20.302, 20.1103 (2007).  

4.  New and material evidence has not been received since the 
May 1998 rating decision and the veteran's claim for service 
connection for a left knee disability is not reopened.  38 
U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 
3.156(a)(2007).
5.  The RO's decision of May 1998 that denied entitlement to 
service connection for a cervical spine disability is final.  
38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104(a), 
20.302, 20.1103 (2007).  

6.  New and material evidence has not been received since the 
May 1998 rating decision and the veteran's claim for service 
connection for a cervical spine disability is not reopened.  
38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 
3.156(a)(2007).

7.  The RO's decision of May 1998 that denied entitlement to 
service connection for a lumbar spine disability is final.  
38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104(a), 
20.302, 20.1103 (2007).  

8.  New and material evidence has not been received since the 
May 1998 rating decision and the veteran's claim for service 
connection for a lumbar spine disability is not reopened.  38 
U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 
3.156(a)(2007).

9.  The RO's decision of May 1998 that denied entitlement to 
service connection for hepatitis C is final.  38 U.S.C.A. 
§ 7105 (West 2002); 38 C.F.R. §§ 3.104(a), 20.302, 20.1103 
(2007).  

10.  New and material evidence has been received and the 
claim for service connection for hepatitis C is reopened.  38 
U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156(a) 
(2007).

11. Hepatitis C was not incurred in, or aggravated by, active 
service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 
C.F.R. §§ 3.102, 3.303 (2007).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b) (2007); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; and (3) that the claimant is 
expected to provide in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Further regarding notice, on March 3, 2006, the United States 
Court of Appeals for Veterans Claims (Court) issued its 
decision in the consolidated appeal of Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  The Court in 
Dingess/Hartman holds that the VCAA notice requirements of 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a "service connection" claim.  As 
previously defined by the courts, those five elements 
include:  (1) veteran status; (2) existence of a disability; 
(3) a connection between the veteran's service and the 
disability; (4) degree of disability; and (5) effective date 
of the disability.  Upon receipt of an application for 
"service connection," therefore, the Department of Veterans 
Affairs (VA) is required to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and an effective date for the 
award of benefits will be assigned in the award of the 
benefit sought.

In Kent v. Nicholson, 20 Vet. App 1 (2006), the Court issued 
a decision that established significant new requirements with 
respect to the content of the VCAA notice for reopening 
claims.  According to the Court, in the context of a claim to 
reopen, the Secretary must look at the bases for the denial 
in the prior decision and to respond by providing the 
appellant with a notice letter that describes what evidence 
would be necessary to substantiate that element or elements 
required to establish service connection that were found 
insufficient in the previous denial.  
Further, in providing instruction as to what information 
would be considered "new and material", the Court indicated 
that "material" evidence would include (1) evidence on an 
element where the claimant initially failed to submit any 
competent evidence; (2) evidence on an element where the 
previously submitted evidence was found to be insufficient; 
(3) evidence on an element where the appellant did not have 
to submit evidence until a decision of the Secretary 
determined that an evidentiary presumption had been rebutted; 
or (4) some combination or variation of the above three 
situations.  "New" evidence would be considered new only if 
it had not been submitted previously to VA and was neither 
"cumulative nor redundant" of evidence already in the 
record.  

VA issued letters in February 2002, July 2006, and October 
2006 that notified the veteran of what new and material 
evidence could be submitted to reopen his claims for service 
connection, what type of evidence would qualify as "new" 
evidence, and specifically informed him of what evidence 
would be necessary to substantiate the element or elements 
required to establish the claims that were found insufficient 
in the previous denials.  He was also apprised of the 
assignment of a disability rating and effective date in event 
of award of any benefit sought.  Dingess/Hartman.

The Board finds that any defect with respect to the timing of 
the VCAA notice was harmless error.  Although VCAA notice was 
not completed prior to the initial adjudication, the claim 
has been readjudicated thereafter, most recently in a 
supplemental statement of the case dated in August 2007.  The 
appellant has been provided with every opportunity to submit 
evidence and argument in support of his claim and to respond 
to VA notices.  Further, the Board finds that the purpose 
behind the notice requirement has been satisfied because the 
appellant has been afforded a meaningful opportunity to 
participate effectively in the processing of his claims.  
Furthermore, the Board notes that the veteran is represented 
by a service organization, which has not raised any 
allegation of prejudicial error resulting from VCAA notice 
issued in this case.  For these reasons, it is not 
prejudicial to the appellant for the Board to proceed to 
finally decide this appeal.       

With regard to the duty to assist, the claims file contains 
the veteran's service medical records, VA treatment records, 
private treatment records, and VA examination reports.  
Additionally, the claims file contains the veteran's 
statements in support of his claims.  The Board has carefully 
reviewed such statements and concludes that he has not 
identified further evidence not already of record.  The Board 
has also perused the medical records for references to 
additional treatment reports not of record, but has found 
nothing to suggest that there is any outstanding evidence 
with respect to the veteran's claims.  Thus, based on the 
foregoing, the Board finds that all relevant facts have been 
properly and sufficiently developed in this appeal and no 
further development is required to comply with the duty to 
assist the veteran in developing the facts pertinent to his 
claims.  Essentially, all available evidence that could 
substantiate the claims has been obtained.

Legal Criteria and Analysis

The Board has reviewed all of the evidence in the veteran's 
claims folder.  Although the Board has an obligation to 
provide reasons and bases supporting this decision, there is 
no need to discuss, in detail, the extensive evidence of 
record.  Indeed, the Federal Circuit has held that the Board 
must review the entire record, but does not have to discuss 
each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000).  Therefore, the Board will 
summarize the relevant evidence where appropriate, and the 
Board's analysis below will focus specifically on what the 
evidence shows, or fails to show, as to each claim.  



A.  New and Material Evidence

In general, rating decisions that are not timely appealed are 
final.  See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 
20.1103 (2007).

Pursuant to 38 U.S.C.A. § 7105(c), a final decision by the RO 
may not thereafter be reopened and allowed, except as 
provided by 38 U.S.C.A. § 5108, which indicates that "[i]f 
new and material evidence is presented or secured with 
respect to a claim, which has been disallowed, the [VA] shall 
reopen the claim and review the former disposition of the 
claim."  Therefore, once an RO decision becomes final under 
section 7105(c), absent the submission of new and material 
evidence, the claim cannot be reopened or adjudicated by VA.  
38 U.S.C.A. §§ 5108, 7105(c)(West 2002); Barnett v. Brown, 83 
F.3d 1380, 1383 (Fed. Cir. 1996).

Under applicable provisions, new evidence means existing 
evidence not previously submitted to agency decision makers.  
Material evidence means existing evidence that, by itself or 
when considered with the previous evidence of record, relates 
to an unestablished fact necessary to substantiate the claim.  
New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156(a) (2007).  The veteran filed his 
claims to reopen in November 2001.  Therefore, the Board 
finds that the post August 29, 2001 standard of review should 
be applied.  

For the purpose of establishing whether new and material 
evidence has been received, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 
3.304 (2007).  

Regulations also provide that service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d) (2007).

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 
49 (1990); 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. 
§ 3.102 (2007).

It is the responsibility of the Board to weigh the evidence, 
including the medical evidence, and determine where to give 
credit and where to withhold the same and, in doing so, the 
Board may accept one medical opinion and reject others.  The 
Board cannot make its own independent medical determination, 
and it must have plausible reasons, based upon medical 
evidence in the record, for favoring one medical opinion over 
another.  Evans v. West, 12 Vet. App. 22, 30 (1998).

1.  Lumbar and Cervical Spine and Bilateral Knee 

The veteran asserts that new and material evidence has been 
submitted to reopen his claims for service connection for 
lumbar spine and cervical spine disabilities, a left knee 
disability, and a right knee disability.  The record reflects 
that the veteran initially filed claims for service 
connection for such disabilities in October 1997. However, in 
May 1998, the RO denied his claim for service connection for 
a cervical spine disability, a left knee disability, and a 
right knee disability because such disabilities were not 
noted during the veteran's military service and were first 
noted at a time too remote from military service to be 
related thereto.  The RO denied the veteran's claim for 
service connection for a lumbar spine disability on the basis 
that the veteran's documented in service low back strain was 
considered to have been an acute and transitory condition 
with no permanent disabling residuals and that the veteran's 
current limitation of flexibility of the lumbar spine was 
considered to be first noted at a time too remote from 
service to be related thereto.  No appeal was taken from 
these determinations.  As such, they are final.  38 U.S.C.A. 
§ 7105.

The evidence of record at the time of the May 1998 RO denials 
include the veteran's service medical records which show that 
he complained of pain in the right and left knee, neck, and 
back.  The evidence also includes VA examination reports 
dated in February 1998, including a joints examination in 
which the veteran was diagnosed with degenerative joint 
disease of the cervical spine, lumbar spine, and knees.

The evidence received since the final May 1998 RO decision 
includes VA outpatient records showing complaints of, and 
treatment for bilateral knee disabilities, a cervical spine 
disability, and a lumbar spine disability.  Such evidence 
also consists of an October 2002 VA examination report, in 
which the examiner, after a physical examination, opined that 
the veteran's current cervical and lumbar spine and bilateral 
knee disabilities, which were diagnosed as degeneration and 
arthritis, were different from the cervical and lumbar spine 
and bilateral knee disabilities for which he was diagnosed 
and sought treatment for in service.  The examiner further 
indicated that such degeneration was a part of normal aging 
and that it was unlikely that the veteran's current 
conditions were related to his military service.

This additional evidence is new because it was not of record 
at the time of the prior final RO denial in May 1998.  
Further, this evidence relates to an unestablished fact 
necessary to substantiate the claim, namely whether the 
veteran currently has current cervical spine, lumbar spine, 
and/ or bilateral knee disabilities that are related to 
service.   However, this evidence, particularly the October 
2002 VA medical opinion, in which the examiner opined that 
the veteran's current disabilities were a part of normal 
aging and that it was unlikely that his current conditions 
were related to his military service, is not material because 
when considered by itself, or with previous evidence of 
record, does not raise a reasonable possibility of 
substantiating the claims.  Accordingly, the Board finds that 
new and material evidence has not been received to reopen the 
veteran's claim for service connection for cervical and 
lumbar spine disabilities and bilateral knee disabilities.

2.  Hepatitis C

The veteran asserts that new and material evidence has been 
submitted to reopen his claim for service connection for 
hepatitis C.  The record reflects that the veteran initially 
filed a claim for service connection for such disability in 
October 1997. However, in May 1998, the RO denied his claim 
for service connection for hepatitis C on the basis that the 
veteran did not have a hepatitis C diagnosis.  Without a 
diagnosis of the claimed condition, there could be no service 
connection.  Cf. Degmetich v. Brown, 104 F.3d 1328 (1997).  
No appeal was taken from this determination.  As such, it is 
final.  38 U.S.C.A. § 7105.

The evidence of record at the time of the May 1998 RO denial 
includes the veteran's service medical records.  The evidence 
also includes VA examination reports dated in February 1998, 
including a liver examination in which the examiner reported 
that lab results did not show that the veteran had hepatitis 
C.
The evidence received since the final May 1998 RO decision 
includes VA and private outpatient treatment records showing 
that that the veteran did not have hepatitis C.  However, 
such evidence also includes a November 2001 VA treatment 
record in which the examiner reported that the veteran tested 
positive for the hepatitis C antibody.  He also indicated 
that the veteran's chronic hepatitis C was stable.

This additional evidence, which relates to an unestablished 
fact necessary to substantiate the claim, (whether the 
veteran has a current hepatitis C diagnosis), was not 
previously considered and is not cumulative or redundant.  
Thus, the additional evidence, considered in conjunction with 
the record as a whole, raises a reasonable possibility of 
substantiating his claim.  Accordingly, the Board concludes 
that the evidence received subsequent to the May 1998 RO 
denial, considered in conjunction with the record as a whole, 
is new and material and the claim for service connection for 
hepatitis C, is reopened.



B.  Service Connection

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110, 1131 (West 2002); 38 C.F.R. 
§§ 3.303, 3.304 (2007).

Present disability resulting from disease or injury in 
service is required to establish entitlement to service 
connection.  Degmetich v. Brown, 104 F. 3d 1328 (Fed. Cir. 
1997).  To establish service connection for a disability, 
there must be competent evidence of a current disability 
(medical diagnosis), of incurrence or aggravation of a 
disease or injury in service (lay or medical evidence), and 
of a nexus between the in-service injury or disease and the 
current disability (medical evidence).  Caluza v. Brown, 7 
Vet. App. 498, 507 (1995).

Regulations also provide that service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d) (2007).

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 
49 (1990); 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. 
§ 3.102 (2007).

The veteran asserts that service connection is warranted for 
hepatitis C.  With respect to a current disability, post-
service treatment records dated in November 1993, February 
1998, January 2005, and June 2006 demonstrate that examiners 
reported that the veteran did not have hepatitis C.  However, 
a November 2001 VA treatment record shows that an examiner 
reported that the veteran tested positive for the hepatitis C 
antibody.  He also indicated that the veteran's chronic 
hepatitis C was stable.  There Board finds that the evidence 
of record is in equipoise in this regard, and as such, with 
resolution of doubt in the veteran's favor, supports a 
finding that the veteran has a current hepatitis C diagnosis.  
However, it is significant to point out that the 
contemporaneous service medical records do not indicate that 
the veteran was ever diagnosed with, or clinically 
manifested, hepatitis C in service.  Moreover, no competent 
clinical evidence of record establishes that the veteran's 
current hepatitis C, initially demonstrated by the record in 
2001, years after service, is etiologically related to any 
incident of service.  The Board notes that in the absence of 
demonstration of continuity of symptomatology, the initial 
demonstration of a current disability years after service is 
too remote from service to be reasonably related to service.  
See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  
Therefore, in the absence of any medical evidence that the 
veteran's current hepatitis C is etiologically related to 
service and in the absence of demonstration of continuity of 
symptomatology, the Board finds that the veteran's initial 
demonstration of hepatitis C in 2001, years after his 
discharge from service, to be too remote from service to be 
reasonably related to service.  Therefore, the Board finds 
that the veteran is not entitled to a grant of service 
connection for his current hepatitis C.

In conclusion, although the veteran asserts that his current 
hepatitis C is related to service, he is not competent to 
provide an opinion requiring medical knowledge, such as a 
question of medical causation.  Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).  He is competent to give evidence about what 
he experienced; for example, he is competent to report that 
he experiences certain symptoms.  See, e.g., Layno v. Brown, 
6 Vet. App. 465 (1994).  Competency, however, must be 
distinguished from weight and credibility, which are factual 
determinations going to the probative value of the evidence.  
Rucker v. Brown, 10 Vet. App. 67, 74 (1997).  The negative 
evidence of record is of greater probative value than the 
veteran's statements in support of his claim.  Accordingly, 
the Board finds that the competent evidence of record fails 
to establish that the veteran's current hepatitis C is a 
result of his service.  The Board has considered the doctrine 
of giving the benefit of the doubt to the veteran, under 
38 U.S.C.A. § 5107 (West 2002), and 38 C.F.R. § 3.102 (2007), 
but does not find that the evidence is of such approximate 
balance as to warrant its application.  Accordingly, the 
Board finds that the preponderance of the evidence is against 
the veteran's claim for service connection for hepatitis C 
and the claim must be denied.


ORDER

New and material evidence has not been received to reopen a 
claim of entitlement to service connection for a right knee 
disability, the claim is not reopened, and the appeal is 
denied.

New and material evidence has not been received to reopen a 
claim of entitlement to service connection for a left knee 
disability, the claim is not reopened, and the appeal is 
denied.

New and material evidence has not been received to reopen a 
claim of entitlement to service connection for a cervical 
spine disability, the claim is not reopened, and the appeal 
is denied.

New and material evidence has not been received to reopen a 
claim of entitlement to service connection for a lumbar spine 
disability, the claim is not reopened, and the appeal is 
denied.
New and material evidence having been received, the claim for 
service connection for hepatitis C is reopened.  To this 
extent only, the appeal is granted.

Entitlement to service connection for hepatitis C is denied



____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


